Exhibit 10.1 INCREMENTAL TERM LOAN AMENDMENT dated as of October19, 2007 (this “Amendment”), among COMPASS MINERALS INTERNATIONAL, INC. (f/k/a SALT HOLDINGS CORPORATION) (“Holdings”), COMPASS MINERALS GROUP, INC. (the “US Borrower”), SIFTO CANADA CORP. (the “Canadian Borrower”), SALT UNION LIMITED (the “UK Borrower” and, together with the US Borrower and the Canadian Borrower, the “Borrowers”), the INCREMENTAL LENDERS (as defined below) and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) under the Credit Agreement referred to below, to the CREDIT AGREEMENT dated as of November28, 2001, as Amended and Restated as of April10, 2002, as further Amended and Restated as of December22, 2005, among Holdings, the Borrowers, the Lenders party thereto, the Administrative Agent and the other agents, arrangers and bookrunners party thereto, as in effect immediately prior to this Amendment (the “Credit Agreement”). A.Pursuant to the Credit Agreement, the Lenders have extended credit to the Borrowers and have agreed to extend credit to the Borrowers, in each case pursuant to the terms and subject to the conditions set forth therein. B.Pursuant to Section 2.23 of the Credit Agreement, the US Borrower has requested that the Incremental Lenders provide Incremental Term Loans (such term and each other capitalized term used but not defined herein having the meaning assigned to such term in the Credit Agreement (as amended hereby)) to the US Borrower under the Credit Agreement in an aggregate principal amount equal to $127,000,000. C.The Incremental Lenders are willing to provide such Incremental Term Loans to the US Borrower pursuant to the terms and subject to the conditions set forth herein. D. With respect to such Incremental Term Loans, J.P. Morgan Securities Inc. will act as sole lead arranger and sole bookrunner. Accordingly, in consideration of the mutual agreements herein contained and other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, and subject to the conditions set forth herein, the parties hereto hereby agree as follows: SECTION 1.Defined Terms.As used in this Amendment, the following terms have the meanings specified below: “Amendment Transactions” shall mean, collectively, (a) the execution and delivery of this Amendment and the Reaffirmation Agreement (as defined in Section10(o) hereof) by each Person party hereto or thereto, (b) the 1 consummation of the Holdings Debt Tender Offer, (c) on or before October31,2007, the application of any Unused Proceeds to repurchase, redeem or discharge any Holdings 2012 Notes not tendered on terms reasonably satisfactory to the Administrative Agent, (d) the satisfaction or, to the extent permitted by the Credit Agreement, waiver of the conditions to the effectiveness hereof and thereof and (e) the consummation of the transactions contemplated hereby and thereby. “Holdings Debt Tender Offer” shall mean the offer to purchase and consent solicitation made by Holdings on October 2, 2007 (as amended from time to time on terms reasonably satisfactory to the Administrative Agent), with respect to all the outstanding Holdings 2012 Notes, pursuant to which Holdings (a) will purchase all the Holdings 2012 Notes validly tendered and not withdrawn pursuant to such offer to purchase (the “Tendered Holdings 2012 Notes”) and (b) to the extent at least a majority of the aggregate principal amount of the Holdings 2012 Notes are validly tendered and not withdrawn, will enter into a supplemental indenture that amends the Holdings 2012 Notes Indenture to eliminate or modify (in a manner reasonably satisfactory to the Administrative Agent) all the material covenants (including the so-called restrictive covenants) contained therein, in each case in accordance with the Holdings Debt Tender Offer Documents. “Holdings Debt Tender Offer Documents” shall mean Holdings’s Offer to Purchase and Consent Solicitation Statement dated October2, 2007, and all other documents executed and delivered with respect to the Holdings Debt Tender Offer. “Incremental Effective Date” shall mean the date on which all the conditions set forth or referred to in Section 10 hereof shall have been satisfied (or, to the extent permitted by the Credit Agreement, waived by each of the Incremental Lenders). “Incremental Lenders” shall mean the Persons listed on Schedule 1 hereto (other than any such Person that has ceased to be a party hereto pursuant to an assignment in accordance with Section 10.04 of the Credit Agreement), as well as any Person that becomes an “Incremental Lender” hereunder pursuant to Section 10.04 of the Credit Agreement. “Relevant Transaction Parties” shall mean, collectively, Holdings, each Borrower and each other US Credit Party. “Tranche B-2 Term Commitment” shall mean, with respect to each Incremental Lender, the commitment of such Incremental Lender to make a TrancheB-2 Term Loan hereunder on the Incremental Effective Date, expressed as an amount representing the maximum principal amount of the Tranche B-2 Term Loans to be made by such Incremental Lender hereunder, as set forth on Schedule1 hereto.The aggregate principal amount of the TrancheB-2 Term Commitments of all Incremental Lenders as of the date of this Amendment is $127,000,000. 2 “Tranche B-2 Term Loans” shall mean the loans made pursuant to Section 2 of this Amendment. “Unused Proceeds” shall mean the proceeds of the Tranche B-2 Terms Loans that are not to be utilized on the Incremental Effective Date in accordance with Section 13(a). SECTION 2.Commitment.Pursuant to the terms and subject to the conditions set forth herein, each Incremental Lender agrees to make a TrancheB-2 Term Loan to the US Borrower on the Incremental Effective Date in a principal amount not exceeding such Incremental Lender’s TrancheB-2 Term Commitment.The funding of the TrancheB-2 Term Loans on the Incremental Effective Date shall be consummated at a closing to be held at the offices of Cravath, Swaine &
